PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sun et al.
Application No. 16/068,381
Filed: 6 Jul 2018
For: TOUCH CONTROL PANEL, DISPLAY APPARATUS, AND PRODUCTION METHOD OF TOUCH CONTROL PANEL
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed September 30, 2020, which is being treated as a request under 37 CFR 3.81(b)1 to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction. 

The request is GRANTED.

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee:  Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a)) and the processing fee set forth in § 1.17(i) of this chapter.

The draft certificate of correction and certificate of correction fees were submitted August 19, 2020. The processing fee was submitted September 30, 2020. A proper draft certificate of correction was filed August 19, 2020. Applicant has shown that the assignment was recorded before issuance of the patent.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3231.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 See MPEP 1309, subsection II and Official Gazette of June 22, 2004